UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5211


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

STEVEN ALLEN HALL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District   of   West   Virginia,  at  Charleston.   John   T.
Copenhaver, Jr., District Judge. (2:08-cr-00006-1)


Submitted:    July 6, 2009                  Decided:   July 24, 2009


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Troy N. Giatras, THE GIATRAS LAW FIRM, PLLC, Charleston, West
Virginia, for Appellant. Charles T. Miller, United States
Attorney, Steven I. Loew, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Steven       Allen     Hall       was    convicted       by   a     jury      of

possession of a firearm by a felon, in violation of 18 U.S.C.

§ 922(g)(1) (2006).          The district court sentenced Hall to thirty

months   of     imprisonment,           and   Hall    appeals    his    conviction         and

sentence.       Finding no error, we affirm.

              Hall first challenges the district court’s denial of

his   suppression         motions.           Hall   argues    that    the   officer        who

arrested him did not have reasonable suspicion to detain him.

“In reviewing a district court’s ruling on a motion to suppress,

we review the court’s factual findings for clear error, and its

legal conclusions de novo.”                     United States v. Cain, 524 F.3d

477, 481 (4th Cir. 2008) (citation omitted).                         When the district

court    denies       a    defendant’s          suppression      motion,        the    court

construes     “the     evidence         in    the   light    most    favorable        to   the

[G]overnment.”            United States v. Grossman, 400 F.3d 212, 216

(4th Cir. 2005) (citation omitted).

              “[A]n       officer        may,       consistent      with    the       Fourth

Amendment, conduct a brief, investigatory stop when the officer

has a reasonable, articulable suspicion that criminal activity

is    afoot.”      Illinois        v.    Wardlow,      528   U.S.    119,   123       (2000)

(citing Terry v. Ohio, 392 U.S. 1, 30 (1968)).                         The officer must

have “at least a minimal level of objective justification for

making the stop” and “must be able to articulate more than an

                                                2
inchoate    and    unparticularized         suspicion      or     hunch    of   criminal

activity.”         Id.     at     123-24    (internal         quotation     marks      and

citations omitted).          Courts assess the legality of a Terry stop

under the totality of the circumstances, giving “due weight to

common sense judgments reached by officers in light of their

experience and training.”              United States v. Perkins, 363 F.3d

317, 321 (4th Cir. 2004) (citations omitted).                          The court will

“credit the ‘practical experience of officers who observe on a

daily   basis     what     transpires      on   the     street.’”         Id.   (quoting

United States v. Lender, 985 F.2d 151, 154 (4th Cir. 1993)).

            With these standards in mind, we have reviewed the

record and find that the district court’s conclusion that the

officer had reasonable suspicion that criminal activity might

have been afoot was not erroneous.                      We also find that Hall’s

reliance    on    the    Second      Amendment     is    misplaced,       and   that    he

failed to preserve for our review his claims based upon the

state   concealed        weapon      statute.         Thus,     the    district     court

properly denied Hall’s suppression motions.

            Hall next challenges the district court’s denial of a

two-level    reduction          in    offense      level        for    acceptance      of

responsibility under the guidelines.                  Following United States v.

Booker, 543 U.S. 220 (2005), a district court must engage in a

multi-step       process     at      sentencing.          After       calculating      the

appropriate advisory guidelines range, a district court should

                                           3
consider the resulting range in conjunction with the factors set

out in 18 U.S.C. § 3553(a) (2006), and determine an appropriate

sentence.        United States v. Abu Ali, 528 F.3d 210, 259-60 (4th

Cir. 2008), cert. denied, 129 S. Ct. 1312 (2009).

            This     court       reviews    a   sentence     for      reasonableness,

applying    an     abuse    of     discretion      standard.         Gall    v.    United

States, 552 U.S. 38, ___, 128 S. Ct. 586, 597 (2007); see also

United   States     v.     Seay,    553    F.3d    732,   742       (4th    Cir.   2009),

petition for cert. filed (May 29, 2009) (No. 08-10729).                            In so

doing, the court first examines the sentence for “significant

procedural        error,”    including:         “failing        to    calculate       (or

improperly       calculating)       the    [g]uidelines      range,        treating   the

[g]uidelines as mandatory, failing to consider the § 3553(a)

factors, selecting a sentence based on clearly erroneous facts,

or failing to adequately explain the chosen sentence . . . .”

Gall, 128 S. Ct. at 597.                  “If the district court decides to

impose a sentence outside the [g]uidelines range, it must ensure

that its justification supports ‘the degree of the variance’;

. . . .”     United States v. Evans, 526 F.3d 155, 161 (4th Cir.),

cert. denied, 129 S. Ct. 476 (2008) (quoting Gall, 128 S. Ct. at

597).      Finally, the court then “‘consider[s] the substantive

reasonableness of the sentence imposed.’”                       Id. (quoting Gall,

128 S. Ct. at 597).              If the sentence is within the guidelines

range,     the     appellate       court     may     apply      a     presumption     of

                                            4
reasonableness.            Rita v. United States, 551 U.S. 338, ___, 127

S.     Ct.     2456,       2462-69     (2007)      (upholding           presumption    of

reasonableness for within-guidelines sentence).

               The guidelines provide for a two-level reduction in

offense       level     for    a     defendant      who    “clearly         demonstrates

acceptance         of   responsibility.”           U.S.        Sentencing      Guidelines

Manual       (“USSG”)    § 3E1.1(a)      (2007).         The    defendant      bears   the

burden of proving that he is entitled to the reduction by a

preponderance of the evidence.                   United States v. Harris, 882

F.2d 902, 907 (4th Cir. 1989).                    In addition, this court will

review       the   district        court’s   determination         of    acceptance    of

responsibility with “great deference.”                     See USSG § 3E1.1 cmt.

n.5.     We have reviewed the record and conclude that the district

court did not err in concluding that Hall failed to demonstrate

acceptance of responsibility by a preponderance of the evidence.

               Accordingly, we affirm the judgment of the district

court.        We dispense with oral argument because the facts and

legal    contentions         are    adequately     presented       in    the    materials

before       the   court    and     argument     would    not    aid    the    decisional

process.

                                                                                 AFFIRMED




                                             5